 

EXHIBIT 10.28 

 

February 3, 2015

 

Mr. James Edelson

277 West End Avenue, Apt 14A

New York, NY 10023

 

Dear Mr. Edelson:

 

Overseas Shipholding Group, Inc. (the “Company”) has agreed to provide you
enhanced severance in connection with a termination of your employment by the
Company pursuant to the terms set forth in this Letter Agreement.

 

The parties to this Letter Agreement hereby agree that:

 

1.     In the event that your employment with the Company is terminated by the
Company for any reason other than for Cause or as a result of your death or
Disability, the Company shall pay you in a single lump sum cash payment, an
amount equal to the product of (i) your target annual bonus under the Company’s
Annual Incentive Plan for the year of termination and (ii) a fraction, the
numerator of which is the number of full weeks you were employed with the
Company in such year and the denominator of which is fifty-two (the “Pro-Rata
Bonus”). For purposes of this Letter Agreement, “Cause” shall mean, in each case
after August 5, 2014, (i) your failure to perform substantially your duties to
the Company (other than any such failure resulting from your incapacity due to
physical or mental illness); provided, that in the case of any such failure that
is non-recurring, to the extent reasonably susceptible to cure, the Company
shall provide you with notice and 15 days to cure and in the event you
successfully cure such failure, Cause shall no longer exist under this clause
(i) as a result of such failure; (ii) your engaging in conduct constituting
fraud, misappropriation, gross negligence or willful misconduct and which causes
material injury to the Company or any of its present or former shareholders;
(iii) your indictment for, or plea of guilty or nolo contendere to, a felony;
(iv) intentional misconduct as an employee of the Company, including, but not
limited to, knowing and intentional violation of written policies of the Company
or specific directives of a superior, which policies or directives are neither
illegal (or do not involve illegal conduct) nor require you to violate
reasonable business ethical standards; or (v) a material breach by you of any
material provision of this Letter Agreement or any other employment-related
agreement. For purposes of this Letter Agreement, “Disability” shall mean shall
mean that you are (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

 

 

 

 

2.     The Pro-Rata Bonus, if any, shall be paid at the same time annual bonuses
with respect to the year of your termination of employment are paid to other
employees of the Company, but in no event later than March 15 of the year
following the year of your termination of employment.

 

3.     The payments and benefits provided under this Letter Agreement are
subject to your executing the release attached hereto as Exhibit A (the
“Release”) on or after the date of your termination of employment, and in any
event no later than five (5) business days thereafter, and the Release becoming
effective.

 

4.     Nothing herein shall be construed to constitute a guarantee, contract or
agreement of employment for any particular period of time and your employment
remains at-will, which means that either you or the Company (or its successor)
may terminate the employment relationship at any time, for any reason, without
notice, warning or cause.

 

5.     The Company may withhold from any amounts payable to you hereunder all
federal, state, city or other taxes that the Company may reasonably determine
are required to be withheld pursuant to any applicable law or regulation (it
being understood that you shall be responsible for payment of all taxes in
respect of the payments and benefits provided herein).

 

6.     You will cooperate with the Company, by making yourself reasonably
available to testify on behalf or at the request of the Company and its
affiliates, including the reorganized debtors (collectively the “Company
Group”), in any action, suit, or proceeding, whether civil, criminal,
administrative, regulatory or investigative, and by providing assistance to the
Company Group, in any such action, suit, or proceeding, by providing information
and meeting and consulting with the board of directors of the Company (or the
reorganized Company) or its representatives or counsel, or representatives or
counsel to the Company Group, as may be reasonably requested. The Company agrees
to reimburse you, on an after-tax basis, for all reasonable, documented
out-of-pocket expenses (including legal fees) actually incurred in connection
with your provision of testimony or assistance, as well as your time, if you are
not employed by the Company and employed by a third party (to the extent you
must take vacation time or are not paid by the third party), in each case to the
extent permitted by law. Such reimbursement will occur within thirty (30) days
after the submission of appropriate supporting documentation, but in no event
later than the last day of the calendar year following the calendar year in
which the expense was incurred. For the avoidance of doubt, the obligations in
this paragraph 6 shall continue to apply notwithstanding any termination of your
employment.

 

7.     This Letter Agreement shall be governed by and construed in accordance
with the laws of the State of New York without reference to its principles of
conflicts of law.

 

8.     This Letter Agreement may not be altered, modified, amended or terminated
except by a written instrument signed by you and the Company

 

 

 

 

Sincerely,       Overseas Shipholding Group, Inc.       /s/Ian T. Blackley  
By:  Ian T. Blackley   Title:  President and Chief Executive Officer  

 

ACCEPTED and AGREED:               /s/James I. Edelson   February 3, 2015  
James Edelson   Date  

 

 

 

 

EXHIBIT A

 

RELEASE

 

OSG Ship Management, Inc. (“Employer”) and James Edelson (“Employee”), whose
mailing address is 277 West End Avenue, Apt 14A, New York, NY 10023 agree to the
terms and conditions set forth below:

   

1              (a)          Employee, for himself and for his heirs, executors,
administrators and assigns (referred to collectively as “Releasors”), forever
releases and discharges Overseas Shipholding Group, Inc. (“Parent”), Employer
and any and all of Parent’s and Employer’s parent companies, partners,
subsidiaries, affiliates, successors and assigns and any and all of any of such
parties past and/or present officers, directors, partners, agents, employees,
representatives, counsel, employee benefit plans and their fiduciaries and
administrators, successors and assigns (referred to collectively as the
“Releasees”), from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever, whether known or unknown, which Releasors
ever had, now have or may have against Releasees by reason of any actual or
alleged act, omission, transaction, practice, conduct, occurrence or other
matter up to and including the date Employee signs this Release.

 

(b)          Without limiting the generality of the foregoing, this Release is
intended to and shall release Releasees from any and all claims, whether known
or unknown, that Releasors ever had, now have or may have against Releasees,
including but not limited to: (i) any claim under the Age Discrimination in
Employment Act, as amended; (ii) any claim under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (iii) any claim under Title VII of
the Civil Rights Act of 1964, as amended; (iv) any claim under the Americans
with Disabilities Act, as amended; (v) any claim under the Workers’ Adjustment
and Retraining Notification Act; (vi) any claim under the Family and Medical
Leave Act; (vii) any claim under the New York State and City Human Rights Laws,
the New York Equal Pay Law, and the New York State Constitution; (viii) any
claim under the Florida Civil Rights Act of 1992 f/k/a Human Rights Act of 1977,
retaliation claims under the Workers’ Compensation Law (Fla. Stat. § 440.205),
the Florida Equal Pay Act, or waivable rights under the Florida Constitution;
(ix) any other claim of discrimination, harassment or retaliation (whether based
on federal, state or local law, statutory or decisional), including, but not
limited to, breach of contract (express or implied), wrongful discharge,
detrimental reliance, defamation, emotional distress or compensatory or punitive
damages; (x) any claim sounding in tort or contract (express or implied); (xi)
any claim related to, arising out of or under the Overseas Shipholding Group,
Inc. Severance Plan; and (xii) any claim for attorneys’ fees, costs,
disbursements and/or the like.  By virtue of the foregoing, Employee agrees that
he has waived any damages and other relief available to him (including, without
limitation, money damages, equitable relief and reinstatement) under the claims
waived in this paragraph.

 

 

 

 

(c)          Notwithstanding anything herein to the contrary, the sole matters
to which this Release does not apply are: (i) claims arising after the last date
Employee signs this Release; (ii) obligations arising under that certain letter
agreement entered into between Employee and Parent on February 3, 2015; (iii)
obligations arising under that certain settlement, release, and indemnity
agreement entered into between Employee and, inter alia, Parent and Employer on
February 3, 2015; or (iv) claims for any pre-approved business expenses incurred
by Employee which have not yet been reimbursed by Employer.  In addition,
notwithstanding any other provision of this Release, this Release is not
intended to interfere with Employee’s right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”) in connection with any claim Employee
believes he may have against any Releasee.  However, by executing this Release,
Employee hereby waives the right to recover in any proceeding Employee may bring
before the EEOC or any state human rights commission or in any proceeding
brought by the EEOC or any state human rights commission on Employee’s behalf.

  

2.             If any provision of this Release is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect.  However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the enforceability of, any other provision of this Release. 
Further, to the extent any provision of this Release is deemed to be overbroad
or unenforceable as written, such provision shall be given the maximum effect
permissible under law.  Without limiting the foregoing, if the Release is held
to be illegal, void, or unenforceable, Employee hereby agrees that he shall
promptly upon Employer’s request execute a release that is legal, valid and
enforceable.

 

3.             This Release represents the entire understanding between the
parties hereto with respect to the subject matter hereof, and may not be changed
or modified except by a written agreement signed by both of the parties hereto.

 

4.             Except as preempted by ERISA, this Release shall be construed and
enforced in accordance with the laws of the State of New York without regard to
conflict of law rules.

 

5.             This Release is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.

 

6.             Employee acknowledges that he: (a) has carefully read this
Release in its entirety; (b) has had an opportunity to consider the terms of
this Release for at least forty-five (45) days; (c) is hereby advised by
Employer in writing to consult with an attorney of his choice in connection with
this Release; (d) fully understands the significance of all of the terms and
conditions of this Release and has discussed them with an attorney of his
choice, or has had a reasonable opportunity to do so; and (e) is signing this
Release voluntarily and of his own free will and agrees to abide by all the
terms and conditions contained herein.

 

 

 

 

7.           Employee may accept this Release by signing it before a witness and
delivering it to Deanna Marshall at 1301 Avenue of the Americas, NY, NY 10019 on
or before the fifth (5th) day following the Termination Date in accordance with
the requirements of that certain letter agreement by and between the Employer
and the Employee dated as of February 3, 2015 (the “Agreement”). After each
execution of this Release, Employee shall have seven (7) days (the “Revocation
Period”) to revoke such execution by indicating his desire to do so in writing
delivered to Deanna Marshall at the above address by no later than the last day
of the Revocation Period.  If the last day of the Revocation Period falls on a
Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day.  Provided Employee does not revoke this
Release during the Revocation Period, the effective date of each execution of
this Release shall be the day after the last day of the Revocation Period.

 

[Signature pages to follow]

 

 

 

 

I have read the Release and hereby accept the benefits provided under the
Release, subject to the terms and conditions set forth in the Release.

 

Print Name:     Date:

 

 

  Employee                 Signature:           Employee      

 

STATE OF NEW YORK ) ss COUNTY OF NEW YORK )

 

On this 3rd day of  February, 2015 before me personally came James I. Edelson to
me known and known to me to be the person described in and who executed the
Release, and he duly acknowledged to me that he executed the same.

 

          Notary Public      

 

OSG Ship Management, Inc.

 

By:       Deanna Marshall     VP of Human Resources  

 

 

 